Case 1:19-mc-00195 Document 1 Filed 04/15/19 Page 1 of 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

COMMISSIONS IMPORT EXPORT S.A.,

Petitioner-Judgment Creditor,

19 Misc.
-against-

REPUBLIC OF THE CONGO, as
Judgment Debtor, and ECREE LLC, as
Fraudulent Transferee of the Judgment
Debtor,

Respondents.

 

 

PETITION FOR TURNOVER OF PROPERTY

Petitioner-Judgment Creditor Commissions Import Export S.A. ("Commisimpex"
or "Petitioner"), by its attorneys Goulston & Storrs PC, as for its Petition for Turnover pursuant
to New York Civil Practice LaW and Rules ("CPLR") §§ 5201(b), 5225(b), 5236 and 5239, and
Fed. R. Civ. P. 69, With respect to a condominium unit known as Unit 32G at l Central Park
West (the “Condominium”), New York, New York, in Which Respondent-Judgment Debtor
Republic of the Congo (the "Republic" or "Congo") has an interest, and of Which Respondent
Ecree LLC (“Ecree”) is the fraudulent transferee, hereby alleges as follows:

Nature of ti_lis Proceeding
l. This is a proceeding to enforce the judgments that Commisimpex holds against
the Republic, as described more fully below, as against the Condominium, Which is property of
the Republic held in the name of Ecree as fraudulent transferee of funds of the Republic. The

Condominium should be declared to be property of the Republic subject to execution on

Case 1:19-mc-00195 Document 1 Filed 04/15/19 Page 2 of 7

Commisimpex’s judgments As such, this is a proceeding that affects the title to, and the

possession, use or enjoyment of, real property within the meaning of CPLR 6501.

The Judgments

2. The Republic has been in debt to Commisimpex since at least 1992 and has
been liable to Commisimpex under arbitration awards since at least 2000. Those debts and
arbitrations awards culminated in, inter alia, a judgment in the amount, including interest, of
$771,060,106 (as of June 28, 2017) being entered against the Republic in the United States
District Court for the District of Columbia on October 9, 2013. That judgment Was duly
registered in this Court on June 18, 2014 under Case No. 14-mc-0187 (the "First Judgment"). A
copy of the First Judgment is annexed hereto as Exhibit 1.

3. A secondjudgment, in the amount of$189,781,887 (as ofJuly 31, 2015), was
later entered against the Republic in the District Court for the District of Columbia, and that
judgment was duly registered in this Court on May 26, 2017, under Case No. l7-mc-0175 (the
"Second Judgment"). A copy of the Second Judgment is annexed as Exhibit 2.

4. This proceeding seeks turnover of the Condominium in partial satisfaction of the
First Judgment, which remains substantially unsatisfied in an amount that far exceeds the value
of the Condominium. lndeed, both Judgments remain substantially unsatisfied, in amounts far
exceeding the value of the Condominium.l

5. By Order of the United States District Court for the District of Columbia dated

June 15, 2017 (copy annexed as Exhibit 4), Commisimpex has been authorized pursuant to 28

 

lWith interest, which continues to accrue, the two Judgments exceed $l billion. In addition, the Republic
has been held in contempt of court by the United States District Court for the District of Columbia, as a
result of which it owes fines to Petitioner “in the amount of $5,000 per week, doubling every four Weeks
until reaching a maximum of $80,00() per week.” See Exhibit 3 hereto. Thus, while Petitioner has
achieved some recoveries against the Republic in other countries, the Condominium, which has an
estimated value of $7 million, is far from enough to satisfy even the First Judgment.

Case 1:19-mc-00195 Document 1 Filed 04/15/19 Page 3 of 7

U.S.C. 1610(c) to “pursue all applicable methods of attachment and execution” so as to satisfy
the First Judgment.
Jurisdiction and Venue

6. Petitioner-Judgment Creditor Commisimpex is a company incorporated under the
laws of the Republic of the Congo.

7. Respondent-judgment Debtor the Republic is a "foreign state" for purposes of the
Foreign Sovereign Immunities Act, 28 U.S.C. § 1603(a).

8. On information and belief, Respondent Ecree is a limited liability company
organized under the laws of the State of New York with its only ostensible asset - the
Condominium - located in this District. On further information and belief, one or more
members of Ecree is a citizen of a State.

9. This Court has personal jurisdiction over the Republic:

(a) Through its inherent power to enforce the First Judgment and the Second

Judgment, which are judgments of this Court;

(b) Because the Condominium is located in this District and, as set forth
below, the Republic has a property interest in the Condominium; and

(c) pursuant to 28 U.S.C. § 1330(b), which provides that this Court can
exercise personal jurisdiction over a foreign state in an action with respect
to which the foreign state is not entitled to sovereign immunity under 28
U.S.C. §§ 1605-1607. The Congo is not entitled to sovereign immunity
under 28 U.S.C. § 1605 or § 1609, because: (i) this case falls under the
exception for cases brought to enforce arbitration awards that "are or may

be governed by a treaty or other international agreement in force in the

Case 1:19-mc-00195 Document 1 Filed 04/15/19 Page 4 of 7

United States calling for the recognition and enforcement of arbitral
awards," 28 U.S.C. §l605(a)(6); and (ii) the property at issue -the
Condominium -- is not immune from execution under 28 U.S.C. §§
1610(a)(6) and 1610(b)(2). The arbitration award on which the First
Judgment was based was governed by the 1958 Convention on the
Recognition and Enforcement of Foreign Arbitral Awards, implemented at
9 U.S.C. § 201 et seq.

10. This Court has subject matter jurisdiction because this proceeding concerns
enforcement of judgments of this Court. This Court also has subject matter jurisdiction pursuant
to 28 U.S.C. § 1332(a)(2) because the matter in controversy in this proceeding exceeds the sum
or value of $75,000, exclusive of interest, and this proceeding is between a citizen of a State and
citizens of a foreign state. This Court also has subject matter jurisdiction pursuant to 9 U.S.C. §
203 because this is a proceeding to enforce an arbitration award governed by the 1958
Convention on the Recognition and Enforcement of Foreign Arbitral Awards.

11. The Court has personal jurisdiction over Ecree because it is a New York LLC
with its only ostensible asset and place of business located in this District.

12. Venue is proper in this District (a) because the First Judgment and the Second
Judgment are valid, unsatisfied judgments of this Court, and (b) pursuant to 28 U.S.C. §§
1391(b)(2) and 1391(D(1) because the property that is the subject of this proceeding, the
Condominium, is located in this District.

The Condominium is the Repgblic’s Pronertv

13. On information and belief, including detailed reporting in the New York Times

and Global Witness (see Exhibits 5 and 6 hereto), the Condominium was purchased with funds of

Case 1:19-mc-00195 Document 1 Filed 04/15/19 Page 5 of 7

the Republic that were illegally and fraudulently transferred from the Republic by its ruling
family, the Sassou-Nguesso family, for the benefit of the daughter of the Republic’s President,
Denis Sassou-Nguesso, named Claudia Sassou-Nguesso.

14. On information and belief, the Republic fraudulently transferred the funds to
purchase the Condominium through a series of sham transactions initially disguised as
infrastructure contracts (none real) (i) first through an entity called Asperbras LLC
(“Asperbras”), (ii) then through an Asperbras subsidiary called Energy & Mining Asp. Inc.
(“Energy & Mining”) to a Cypriot company called Sebrit Limited, which had been incorporated
only two days before the bogus contract was signed and had neither a single identifiable
employee nor any existing genuine business, and of which the beneficial owner was Claudia
Sassou-Nguesso, and (iii) then, after Sebrit received a payment of almost $20 million in the
Republic’s funds from Energy & Mining, to Ecree, which used $7.1 million of the Republic’s
funds to purchase the Condominium.

15. Ecree was incorporated on May 30, 2014, only two months prior to the purchase
of the Condominium, and on information and belief has and had no purpose other than to be the
sham entity through which Claudia Sassou-Nguesso could and did use illegally and fraudulent
transferred funds of the Republic to purchase the Condominium.

16. Because illegally and fraudulently transferred funds of the Republic were used to
purchase the Condominium, as a matter of both fact and law the Condominium is property of the
Republic and subject to execution upon the Judgments.

CLAIMS FOR RELIEF
17. Commisimpex repeats and realleges the allegations of paragraphs 1 - 16, above,

as if fully set forth herein.

Case 1:19-mc-00195 Document 1 Filed 04/15/19 Page 6 of 7

18. The transfers referred to in paragraph 14 above (the “Fraudulent Transfers”) were
made without fair consideration when the Republic had the unsatisfied Judgments docketed
against it, without regard to the Republic’s actual intent, and were therefore fraudulent as to
Commisimpex as a judgment creditor of the Republic under New York Debtor and Creditor Law
(“DCL”) 273 -a, which provides:

Every conveyance made without fair consideration when the person making it is a
defendant in an action for money damages or a judgment in such an action has been
docketed against him, is fraudulent as to the plaintiff in that action without regard

to the actual intent of the defendant if, after final judgment for the plaintiff, the
defendant fails to satisfy the judgment

19. The Fraudulent Transfers were also made with actual intent to hinder, delay and
defraud creditors of the Republic, and were therefore also fraudulent as to Commisimpex under
DCL 276, which provides:

Every conveyance made and every obligation incurred with actual intent, as

distinguished from intent presumed in law, to hinder, delay, or defraud either
present or future creditors, is fraudulent as to both present and future creditors.

20. Accordingly, pursuant to DCL 278, Commisimpex is entitled (a) to have the
Fraudulent Transfers set aside and annulled to the extent necessary to satisfy the Judgments,
and/or (b) to a determination from the Court that the Fraudulent Transfers should be disregarded
such that Commisimpex may levy execution upon the Condominium.

21. Accordingly, pursuant to DCL 278, the applicable provisions of CPLR Article 52
and Fed. R. Civ. P. 69, Petitioner Commisimpex is entitled to an order and judgment directing
the turnover to Petitioner of the Condominium, directing the Marshal to levy execution on the
Condominium, and granting such other and further relief as may be appropriate so as to undo the

Fraudulent Transfers and allow Petitioner to enforce the Judgments against the Condominium.

Case 1:19-mc-00195 Document 1

Filed 04/15/19 Page 7 of 7

WHEREFORE, Petitioner Commisimpex respectfully requests that the Court enter

an Order and Judgment granting relief as requested above, and granting such other and further relief

as the Court may deem just and proper.

Dated: April 15, 2019

By:

GOULSTON & STORRS PC

(/C/c/&C/F<M(F`

Charles R. Jacob ll "
885 Avenue, 18th F o

New York, New York 10022
Telephone: (212) 878-5143
Facsimile: (212) 878-6911
cjacob@goulstonstorrs.com

Attorneys for Petitioner
Commissions Import Export S.A.

